Citation Nr: 0613913	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-30 034	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 
30 percent for migraine headaches.

2.  Entitlement to service connection for valvular heart 
disease.

3.  Entitlement to service connection for low back pain, 
residuals of left ankle injury, right shoulder pain, 
sinusitis, appendectomy residuals, circumcision residuals, 
vasectomy residuals, epididymitis, residuals of submandibular 
mass removal and right finger laceration residuals.

4.  Entitlement to an initial compensable evaluation for the 
right knee, left fifth finger, hemorrhoids and neck scar 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from December 1971 to 
March 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The appellant has expressed disagreement with those portions 
of the August 1995 rating decision that denied his claims for 
service connection for low back pain, residuals of left ankle 
injury, right shoulder pain, sinusitis, appendectomy 
residuals, circumcision residuals, vasectomy residuals, 
epididymitis, residuals of submandibular mass removal and 
right finger laceration residuals.  He has also expressed 
disagreement with the noncompensable initial evaluations that 
were assigned to his right knee, left fifth finger, 
hemorrhoids and neck scar disabilities.  

The claims file does not contain any Statement of the Case 
(SOC) issued in response to the appellant's December 1995 
Notice of Disagreement (NOD) (a letter from the appellant 
specifically referring to the November 11, 1995 denial notice 
letter).  The Board must therefore remand those issues for 
the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 
238, 240 (1999).  All of these issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  There is no medical evidence that shows the appellant's 
migraine headache disability is manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

2.  The disability picture caused by the appellant's headache 
disability is not so unusual as to render the application of 
the regular rating provisions impractical.

3.  The appellant does not currently have any valvular heart 
disease.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for migraine headaches have not been met.  
38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.124a, 
Diagnostic Code 8100 (2005).

2.  Service connection for a valvular heart disorder is not 
warranted; no such condition was incurred in or aggravated by 
the appellant's active military service.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his service connection claim and his increased 
rating claim by correspondence dated in May 2003.  This 
document informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  

In that letter, in the Statements of the Case (SOC) and in 
the Supplemental Statement of the Case (SSOC), the RO 
informed the appellant about what was needed to establish 
entitlement to service connection for a valvular disorder, as 
well as what was needed for an increased rating for migraine 
headaches.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) or the implementing regulations found at 
38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA obtained the appellant's service 
medical records.  Retired military medical records and 
private medical records were obtained and associated with the 
claims file.  The appellant was afforded VA examinations.  
The appellant was informed about the kind of evidence that 
was required and the kinds of assistance that VA would 
provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO 
to obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the 
pertinent statute and regulations.  Therefore, there is no 
duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  Although the RO did not advise 
the veteran of such information, because the claim of service 
connection for a heart valve disorder is being denied, the 
questions of an appropriately assigned evaluation and the 
effective date for a grant of service connection are not 
relevant.  As for the other claim on appeal, the appellant 
has been assigned an effective date for service connection 
for the headache disability from the day after the date of 
service separation, and the entire period from then until the 
present is under appellate review.  The appellant was also 
provided with notice as to the clinical findings needed for a 
higher evaluation for that disability, as well as the 
assistance VA would provide.  Proceeding with this matter in 
its current procedural posture would not therefore inure to 
the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for an increased evaluation and for service 
connecting a disability, as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased initial rating for headaches

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant's service-connected headaches have been rated 
under the criteria in the VA Schedule for Rating Disabilities 
for Migraine.  Under these criteria, a 30 percent rating is 
assigned with characteristic prostrating attacks occurring on 
an average once a month over last several months.  The 
highest or 50 percent rating may be assigned with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124, Diagnostic Code 8100.

The appellant appealed the initial evaluation assigned for 
the migraine headache disability addressed here; this 
evaluation was effective in March 1995.  The Court held, in 
Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the 
then-current severity of the disorder.  Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In that decision, the 
Court also discussed the concept of "staging" ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the 
period(s) in question.  The issue before the Board is 
consequently taken to include whether there is any basis for 
a higher rating at any pertinent time, to include whether a 
higher rating currently is in order.

There is no indication in the service medical records that 
the appellant's migraine headaches occurred on a very 
frequent basis or that they were completely prostrating and 
prolonged.  There is no indication that the appellant was 
unable to carry out his military duties for a prolonged 
period because of his migraine headaches.

Review of the appellant's post-service medical records 
reveals that, in November 1996, he complained of headaches 
that occurred every one to two weeks.  Pain medication was 
prescribed for treatment.  In February 1997, the appellant 
sought a refill for his migraine medication.  The retired 
military medical treatment records, dated through May 2003, 
do not reveal any complaints of, or treatment for, 
prostrating migraines or the occurrence of very frequent 
headaches.

The appellant underwent a VA medical examination in September 
2000; he stated that he experienced a headache usually once a 
month.  He said that these headaches were usually relieved by 
medication and a quiet dark room.  The examiner did not find 
that the appellant's headaches were sometimes incapacitating.  

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against a schedular 
rating in excess of the currently assigned 30 percent.  The 
appellant himself has reported headaches about once or twice 
a month, there is no clinical documentation that he had any 
prostrating headaches or that the headaches were frequent or 
severe.  The clinical evidence of record does not demonstrate 
the existence of very frequent completely prostrating and 
prolonged attacks or that the headache disability is 
productive of severe economic inadaptability.  In fact, the 
appellant has received more recent treatment for various 
other complaints than for headache pain.  There is no 
clinical evidence of record that the appellant was unable to 
report for serial treatment sessions for his prostate cancer 
or for his eye conditions due to headaches.  Accordingly, the 
Board finds that a 30 percent rating is the appropriate 
evaluation in this case and that the degree of impairment 
resulting from the service-connected headaches in this case 
does not more nearly approximate the next higher (50%) 
rating.  38 C.F.R. §§ 4.7, 4.124, Diagnostic Code 8100.

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's chronic 
headache disability presented such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  The 
Board finds that the schedular evaluation in this case was 
not inadequate.  The Board further finds no evidence of an 
exceptional disability picture in this case.  The appellant 
has not required any hospitalization for his migraine 
headaches, nor has he required any extensive treatment beyond 
medication and rest.  The appellant has not offered any 
objective evidence of any symptoms due to the chronic 
headaches that would render impractical the application of 
the regular schedular standards.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).

Because this is an appeal from the initial rating for the 
migraine headache disability, the Board has considered 
whether "staged" ratings are appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this instance, the 
record does not show varying levels of disability for this 
disability and, therefore, does not support the assignment of 
a staged rating for the headache disability.

The findings needed for an evaluation in excess of 30 percent 
were not demonstrated in the evidence of record.  For the 
foregoing reasons, the Board finds that the preponderance of 
the evidence is against the appellant's increased rating 
claim.  Because the preponderance of the evidence is against 
the appellant's claim, the benefit-of-the-doubt doctrine does 
not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).

II.  Service connection claim

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
endocarditis, may be presumed to have been incurred in 
service if they become manifest to a degree of 10 percent or 
more within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical records reveals 
that the appellant underwent a periodic examination in 
September 1992; the examiner made a notation of a primary 
atrioventricular block that was demonstrated on EKG.  Sinus 
bradycardia was also noted.  The appellant was evaluated 
later that same month; the clinical evaluation of the 
appellant was that he was asymptomatic.  The assessment was 
rule out valvular heart disease.  The report of the periodic 
examination conducted in July 1994 stated that the 
appellant's heart was normal on clinical examination and that 
the EKG had shown sinus bradycardia with a primary 
atrioventricular block.  The appellant underwent a physical 
evaluation board in December 1994; no abnormal cardiac 
findings were recorded.

Post-service, the appellant underwent a VA cardiac 
examination in October 1995; the examiner stated that the EKG 
showed sinus bradycardia.  After examining the appellant, the 
VA physician noted that the appellant, although suspected to 
have a cardiac murmur, did not have any significant valvular 
abnormality.  The examiner also stated that the appellant had 
no significant clinical signs or symptoms suggestive of 
critical valvular stenosis or regurgitation and that the EKG 
findings were consistent with a patient who was in good 
physical condition.  The examiner also said that the 
appellant had no symptoms that were suggestive of any 
conduction abnormalities.  

The appellant underwent a private urologic evaluation in 
October 1996; at that time, he demonstrated a regular heart 
rate and rhythm.  The appellant was treated at Robins Air 
Force base in February 2000; at that time he demonstrated a 
normal sinus heart rhythm.  The appellant underwent a VA 
medical examination in September 2000, and, again, he 
exhibited a heart that was regular in rate and rhythm.  The 
appellant's most recent medical records, dated in 2003, do 
not contain any diagnosis of any valvular heart disorder.

In the absence of proof of a current disease or injury, a 
grant of service connection is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
competent evidence of record of any current heart valve 
pathology, the Board concludes that the preponderance of the 
evidence is against the appellant's claim for service 
connection for said condition.

The Board has considered the appellant's statements to the 
effect that he currently experiences symptoms of cardiac 
valve disease that are causally related to his more than 
twenty-three years in the military.  However, the evidence 
does not indicate that he possesses medical expertise.  He is 
not competent to render an opinion on a matter requiring 
medical expertise, such as diagnosis or causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

After consideration of the entire record and the relevant 
law, the Board finds that the preponderance of the evidence 
is against the appellant's service connection claim.  Because 
the preponderance of the evidence is the valvular heart 
disorder claim, the benefit-of-the-doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

An initial rating in excess of 30 percent for the appellant's 
migraine headache disability is denied.

Service connection for a valvular heart disorder is denied.


REMAND

After the appellant received notice of an August 1995 rating 
decision that denied his claims for service connection for 
low back pain, residuals of left ankle injury, right shoulder 
pain, sinusitis, appendectomy residuals, circumcision 
residuals, vasectomy residuals, epididymitis, residuals of 
submandibular mass removal and right finger laceration 
residuals and assigned noncompensable initial evaluations for 
his right knee, left fifth finger, hemorrhoids and neck scar 
disabilities, he expressed disagreement with the November 
1995 notice letter of the denials in a letter submitted the 
next month.  The claims file does not contain any Statement 
of the Case (SOC) issued in response to the appellant's 
December 1995 Notice of Disagreement (NOD).  The Board must 
therefore remand all of those issues for the issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  
Accordingly, this case is REMANDED for the following:

1.  The RO should re-examine the 
appellant's claims for service connection 
for low back pain, residuals of left 
ankle injury, right shoulder pain, 
sinusitis, appendectomy residuals, 
circumcision residuals, vasectomy 
residuals, epididymitis, residuals of 
submandibular mass removal and right 
finger laceration residuals.  If no 
additional development is required, the 
RO should prepare an SOC in accordance 
with 38 C.F.R. § 19.29 (2005), unless 
each matter is resolved by granting the 
benefit sought, or by the appellant's 
withdrawal of the NOD.  If, and only if, 
the appellant files a timely substantive 
appeal, should any of these issues be 
returned to the Board.

2.  The RO should re-examine the 
appellant's claims pertaining to an 
increased initial evaluation for the 
right knee, left fifth finger, 
hemorrhoids and neck scar disabilities.  
If no additional development is required, 
the RO should prepare an SOC in 
accordance with 38 C.F.R. § 19.29 (2005), 
unless each matter is resolved by 
granting the benefit sought, or by the 
appellant's withdrawal of the NOD.  If, 
and only if, the appellant files a timely 
substantive appeal, should any of the 
increased initial rating issue be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


